DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,672,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
Claim 1 has been amended. Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are cancelled. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17 and 19 are pending.
Status of Previous Rejections
The rejections of Claims 1, 3, 9, 11 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by JP’318 (JP2009-302318, hereinafter “JP’318”) have been withdrawn in view of the amendment.
The rejections of Claims 2, 4, 10, 12 and 20 under 35 U.S.C. 103 as being obvious over JP’318 (JP2009-302318, hereinafter “JP’318”) have been withdrawn in view of the amendment.
The rejections of Claims 5-8 and 13-18 under 35 U.S.C. 103 as being obvious over JP’318 (JP2009-302318, hereinafter “JP’318”), and further in view of US’009 (US 2008/0274009, hereinafter “US’009”) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016, hereinafter “US’016”).
Regarding claims 1, 3 and 17, many examples in Table 1 and Table 2 of US’016 meet the recited compositions in claims 1, 3 and 17. US’016 discloses that the magnet may contain 0.001-0.5 wt% Mn ([0019]), which overlaps the recited amount of Mn and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claims 9, 11 and 19, many examples in Table 1 and Table 2 of US’016 meet the recited compositions in claims 9, 11 and 19. For example, Example No.24 of US’016 contains 11.42 at% Nd, 1.96 at% Dy, and 5.3 at% B, 78.84 at% Fe, 

Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016, hereinafter “US’016”), as applied to claim 1 above, and further in view of US’844 (US 2012/0091844, hereinafter “US’844”).
Regarding claims 5 and 7, US’016 does not teach the recited amount of Pr. US’844 teaches an RTB magnet and discloses that the magnet may contain 6 wt% Pr and the magnet has high coercivity (Abstract; [0019] to [0034]). Thus, it would be obvious to one of ordinary skill in the art that incorporation of 6 wt% Pr as taught by US’844 in the magnet of US’016 would be able to make a magnet having high coercivity with success as disclosed by US’844.
Regarding claims 13 and 15, many examples in Table 1 and Table 2 of US’016 meet the recited compositions in claims 13 and 15. For example, Example No.24 of US’016 contains 11.42 at% Nd, 1.96 at% Dy, and 5.3 at% B, 78.84 at% Fe, 0.55 at% Co, (the mass% is converted to at% by the Examiner). (Nd+Dy)/B=2.53 and 14B/(Fe+Co)=0.93, which meets the recited limitations in claims 13 and 15.

Response to Arguments
Applicant’s arguments dated 09/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/           Primary Examiner, Art Unit 1733